DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 32-33, and 53-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 30, claim 30 depended on claim 29.  In the amendment filed on July 1, 2022, claim 29 was amended to recite a second device for receiving RLC SDU and discarded RLC SDU information from a first device.  The specification does not describe the subject matter of claim 30, which performed by the second device, in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 32 and 33 are automatically rejected to for the reason as set forth in rejected independent claim 30.

Regarding claim 53, the specification does not disclose that the second device receiving RLC SDU from a first device, starting a timer, and in response to the timer expired, discarding the RLC SDU and transmitting information to the first device indicating that at least the portion of the radio link control service data unit is discarded, in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 54 and 55 are automatically rejected to the for the reasons as set forth in rejected independent claim 53.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2019/0053326 A1) in view of Pradas et al (US 2020/0235869 A1).   
Regarding claim 1, Lee discloses a method at a first device, the method comprising: 
sending at least a portion of a radio link control service data unit to a second device (114th and 115th paragraphs and Fig. 8, RLC SDU for RN1 and RLC SDU for RN have been already submitted to the lower layer for transmission by the time receiving the discard information); 
receiving an indication from a packet data convergence protocol layer to discard the radio link control service data unit after sending at least the portion of the radio link control service data unit (Fig. 8 and 113th – 115th paragraphs, RLC receives discard information for PN1, PN2, PN3, and PN4 from PDCP.  By the time, RLC SDU for RN 1 and RLC SDU for RN have already submitted to lower layer for transmission).  
Lee does not disclose that in response to receiving the indication to discard the radio link control service data unit, transmitting information to the second device indicating to discard the radio link control service data unit.  Pradas discloses that the MeNB transmitting feedback to SeNB via X2 channel for discarding a sequence of RLC SDU (Fig. 8).  Herein, the RLC SNs to be discarded are received via upper layer (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the notification of discard RLC SDU in Lee’s system, as suggested by Pradas, to remove duplicated packets from transmission.

Regarding claim 2, Lee discloses that wherein sending at least the portion of the radio link control service data unit comprises transmitting at least the portion of the radio link control service data unit to an integrated access backhaul node (Figs. 2 and 10, RLC SDU transmitted and received between devices 100 and 200 must traverse via backhaul links connecting eNBs).

Regarding claim 3, Lee discloses that wherein sending at least the portion of the radio link control service data unit comprises submitting at least the portion of the radio link control service data unit to a lower layer for transmission (Fig. 6).

Regarding claim 5, Lee discloses that wherein the information indicating to discard the radio link control service data unit comprises an indication of the radio link control service data unit to be discarded (Fig. 8, discard information for PN1, PN2, PN3 and PN4 sent from PDCP).

Regarding claim 6, Lee discloses that wherein the indication of radio link control service data unit to be discarded comprises a sequence number corresponding to the radio link control service data unit to be discarded (112th and 113th paragraphs, PN denotes PDCP SN and RN denotes RLC SN.  RLC entity receives a discard information from PDCP to discard PN1 ... PN4).

Regarding claim 10, Lee discloses discarding RN1 based on discard information received from PDCP (Fig. 8).  Lee does not disclose wherein transmitting the information indicating to discard the radio link control service data unit comprises transmitting the information via a radio link control control message.  Chun discloses that the RLC entity of the transmitting side to notify RLC entity of a receiving side of a command indicating the RLC SDU will no longer be transmitted (page 27, lines 5-10).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include the notification of discard RLC SDU in Lee’s system, as suggested by Chun, to inform the receiving entity from expecting the reception of discarded RLC SDU.

Regarding claim 13, Lee discloses discarding the radio link control service data unit in response to receiving the indication from the packet data convergence protocol layer (116th and 117th paragraphs and Fig. 8, discard the RLC data PDU which contains RLC SDU RN3 or RLC SDU for RN4 because it has not submitted to the lower layer yet).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 34-36, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pradas et al (US 2020/0235869 A1).
Regarding claim 29, Pradas discloses a method at a second device (Fig. 8, SeNB 115B) comprising: 
receiving at least a portion of a radio link control service data unit from a first device (Fig. 7, node 615 A or 615 B receives RLC PDU from node 610A or 610B); and
receiving first information indicating to discard the radio link control service data unit after receiving at least the portion of the radio link control data unit (Fig. 7, node 610A or 610B transmit RLC SN discard information to node 615A or 615B).

Regarding claim 34, Pradas discloses that wherein at least the portion of the radio link control service data unit comprises an entire radio link control service data unit (Fig. 7, RLC PDU 1).

Regarding claim 35, Pradas discloses that wherein the first information indicating to discard the radio link control service data unit comprises an indication of the radio link control service data unit to be discarded (Fig. 8, discard information transmitted via X2 channel).

Regarding claim 36, Pradas discloses that wherein the indication of radio link control service data unit to be discarded comprises a sequence number corresponding to the radio link control service data unit to be discarded (Fig. 7, indication of discarded RLC SNs).

Regarding claim 40, Pradas discloses discarding the radio link control service data unit in response to receiving the first information indicating to discard the radio link control service data unit (Fig. 8, SeNB discards packets based on feedback).


Allowable Subject Matter
Claims 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 10, 13, 29-30, 32-38, 40, 53-55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/             Primary Examiner, Art Unit 2472